Case 1:18-cv-07463-DLI-RML Document 6 Filed 01/16/19 Page 1 of 1 PageID #: 83



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------------x
  NEEMAH PAM FISHER, et al.,                                              :
                                                                          :   1:18-cv-07463-ENV-ST
                                                                          :
                    Plaintiffs,                                           :
                                                                          :
           -against-                                                      :
                                                                          :
  CRÉDIT LYONNAIS, S.A. and LCL, S.A., as                                 :
  successor in interest to CRÉDIT LYONNAIS, S.A.,                         :
                                                                          :
                    Defendants.                                           :
  ------------------------------------------------------------------------x

             NOTICE OF CHANGE OF ADDRESSES – JAMES P. BONNER


  TO THE CLERK OF COURT, ALL PARTIES OF RECORD AND THEIR COUNSEL:

          PLEASE TAKE NOTICE of the following changes effective immediately to the

  firm name and contact information for JAMES P. BONNER, an attorney of record for

  Plaintiffs in the above-captioned action:

                            James P. Bonner
                            FLEISCHMAN BONNER & ROCCO LLP
                            565 Fifth Avenue, 7th Floor
                            New York, New York 10017
                            Telephone: 908-516-2066
                            Fax: 908-516-2045
                            E-mail: jbonner@fbrllp.com

  Dated: January 16, 2019

                                                       FLEISCHMAN BONNER & ROCCO LLP

                                                       /s/ James P. Bonner
                                                       565 Fifth Avenue, 7th Floor
                                                       New York, New York 10017
                                                       Telephone: (908) 516-2066
                                                       E-mail: jbonner@fbrllp.com

                                                       Attorney for Plaintiffs
